Luke, J.
The defendant in this case was charged with the offense of abandoning his minor child. The court in charging the jury failed to charge that the burden of proof was upon the State to satisfy their minds, beyond a reasonable doubt, of the guilt of the defendant as charged. We must agree with the exception of the defendant to the court’s failure to. charge upon the question of reasonable doubt. It was error to overrule the motion for a new trial in this case.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.